I agree with Mr. Justice Stone that the case should be reversed. It is very evident that with the ever-increasing establishment of state and federal agencies it has become necessary to devise a method either by constitutional amendment, by legislation, or by a more liberal interpretation of existing law whereby those favored with state employment may be required to contribute to the maintenance of governmental affairs and those favored with government employment may be required to contribute to the maintenance of state affairs, thereby relieving, in part, the burdens of their now less fortunate fellow citizens who contribute to the maintenance of *Page 380 
both. The method outlined by Mr. Justice Stone in his dissenting opinion suggests a theory whereby this may be done.
Aside, however, from the method so suggested, I agree with the contention of the state that, in the instant case, the tax attempted to be imposed is not a tax upon a federal reserve bank or a burden upon a governmental instrumentality, but rather a tax upon the salary of one employed by an agency furnishing service to the government. The federal reserve bank is not owned by the government. It is merely an agency or instrumentality which the government uses. The stock in the bank is owned by the member banks. While its functions are such that it aids the government, it also renders an appreciable service to its stockholders, the member banks, all private corporations. As governor of the federal reserve bank, Mr. Geery cannot be said to be an employe of the government, but rather an employe of an agency or instrumentality used by the government and rendering service, not only to the government, but to private corporations as well. As such, he is as much subject to the tax as are the officers and employes of the member banks and others upon whom its onerous burdens are imposed.